F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                 UNITED STATES COURT OF APPEALS                          FEB 22 1999

                                 TENTH CIRCUIT                      PATRICK FISHER
                                                                             Clerk



 FATENA DAHDAL,

          Plaintiff-Appellant,
                                                       No. 98-3162
 v.                                              (D.C. No. 97-2119-GTV)
                                                        (Kansas)
 THORN AMERICAS, INC.,

          Defendant-Appellee.




                          ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, BALDOCK and HENRY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The cause is

therefore ordered submitted without oral argument.

      Fatena Dahdal appeals from the judgment entered by the district court in


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, or collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
favor of Thorn Americas, Inc. on a jury verdict in her Title VII action against the

company. Ms. Dahdal, acting pro se, contends the district court made a number

of trial errors including permitting improper testimony from a psychologist

testifying for the defendant and improper closing argument by defendant’s

attorney, failing to sanction defendant’s corporate representative, giving

erroneous jury instructions, failing to submit punitive damages correctly, and

refusing to set aside the jury verdict. Appellate review of any of these issues

requires a review of the trial transcript, which Ms. Dahdal has failed to provide.

Under these circumstances, we have no choice but to affirm the judgment of the

district court. See Deines v. Vermeer Mfg. Co., 969 F.2d 977, 979 (10th Cir.

1992) (citing cases). 1

      AFFIRMED.

                                       ENTERED FOR THE COURT


                                       Stephanie K. Seymour
                                       Chief Judge




      1
       We grant defendant’s motion to supplement the record and deny
defendant’s motion to dismiss the appeal on various grounds.

                                         -2-